                  Case 17-26406      Doc 42    Filed 08/19/19    Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

IN RE:

TYRICE BURGESS                                     Chapter 13
                                                   Case No. 17-26406-RAG
              Debtor

BAYVIEW LOAN SERVICING, LLC

              Movant

v.

TYRICE BURGESS
3804 6TH ST
BROOKLYN, MD 21225
          (Debtor)

NANCY SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
          (Trustee)

              Respondents
                    MOTION FOR RELIEF FROM AUTOMATIC STAY
         Bayview Loan Servicing, LLC (“Movant”) by undersigned counsel, respectfully moves

this Honorable Court to terminate the Automatic Stay as to the real property located at 2345

Edmondson Ave, Baltimore, MD 21223 (“Property”), and, as grounds therefore, states as

follows:

         1.     This proceeding seeking relief under 11 U.S.C. § 362(d) of the U.S. Bankruptcy

Code is a contested matter within the meaning of 9014 and 4001 of the Federal Rules of

Bankruptcy Procedure, and this court has jurisdiction over this matter pursuant to 28 U.S.C. §

157. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G) and (b)(2)(O). Venue is

proper pursuant to 28 U.S.C. § 1409(a).
                 Case 17-26406       Doc 42     Filed 08/19/19     Page 2 of 7



       2.      On December 6, 2017, the above named Debtor, Tyrice Burgess (“Debtor”), filed

in this court a Petition under Chapter 13 of the United States Bankruptcy Code. Nancy Spencer

Grigsby was appointed Chapter 13 Trustee.

       3.      Tyrice Burgess is an heir of Barbara E Christian.

       4.      On or about April 23, 2012, Barbara E Christian executed and delivered to

JPMorgan Chase Bank, N.A. a Note in the amount of SIXTY-SEVEN THOUSAND ONE

HUNDRED FIFTY-FIVE DOLLARS AND NO CENTS ($67,155.00), plus interest at the fixed

rate of 4.750%, to be paid over thirty (30) years. A copy of the Note is attached as Exhibit A and

incorporated herein.

       5.      To secure the repayment of the sums due under the Note, Barbara E Christian

executed and delivered to JPMorgan Chase Bank, N.A. a Deed of Trust dated April 23, 2012,

encumbering the real property (“Property”) more particularly described in the Deed of Trust:




which has the address of 2345 Edmondson Ave, Baltimore, MD 21223. A copy of the Deed of

Trust is attached as Exhibit B and incorporated herein.
                  Case 17-26406      Doc 42     Filed 08/19/19    Page 3 of 7



         6.    The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.

         7.    Upon information and belief, Barbara E Christian is deceased.

         8.    As of August 6, 2019, the mortgage loan has an unpaid principal balance of

$60,905.33 under the Note, plus additional accruing interest, late charges, attorneys’ fees and

costs.

Unpaid Principal Balance                          $60,905.33
Unpaid, Accrued Interest                           $5,343.39
Escrow Advance                                     $3,999.29
Late Charges                                          $52.56
Foreclosure Fees                                   $1,960.00
Foreclosure Costs                                    $924.75
Title Cost                                           $225.00
Less: Suspense Balance                             ($544.07)
Total Outstanding Obligations                    $72,866.25


         9.    As of August 6, 2019, the mortgage loan is post-petition due for February 1, 2018,

which includes the following missed payments:

Number of      From                 To                    Payment Amount        Total Due
Missed
Payments
12             February 1, 2018     January 1, 2019                 $610.11       $7,321.32
5              February 1, 2019     June 1, 2019                    $615.40       $3,077.00
2              July 1, 2019         August 1, 2019                  $616.67       $1,233.34
                                                                   Suspense:      ($544.07)

                                                    Total Payments Past Due      $11,087.59


         10.   A copy of the post-petition payment history is attached as Exhibit D and

incorporated herein.
                  Case 17-26406       Doc 42     Filed 08/19/19     Page 4 of 7



        11.    The value of the property is $81,967.00, according to the Tax Assessor's Office. A

copy of the Tax Assessment is attached as Exhibit E and incorporated herein.

        12.    The payments are in default under the Note.

        13.    The Debtor has not and cannot offer Movant adequate protection of its interest in

the Property, and Movant avers it is not adequately protected.

        14.    The subject property and mortgage are not included in Debtor’s confirmed

Amended Chapter 13 Plan or Schedules.

        15.    That the account delinquency and failure to include the property and mortgage in

the confirmed Plan constitute cause for relief from the automatic stay.

       WHEREFORE, Bayview Loan Servicing, LLC prays that this Court issue an Order

terminating or modifying the Automatic Stay under 11 U.S.C. § 362 as to the property located at

2345 Edmondson Ave, Baltimore, MD 21223, and granting the following:

       a.      Relief from the Automatic Stay allowing Movant to proceed under applicable

non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property and/or allowing Movant, through its agents, servicers and representatives to contact

Debtor and/or Debtor‘s counsel for the purpose of engaging in discussions and consideration for

possible loss mitigation options, solutions and/or resolutions with regard to the underlying

mortgage and note, including, but not limited to loan modification, deed in lieu or other loss

mitigation alternatives.

       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
                 Case 17-26406      Doc 42     Filed 08/19/19    Page 5 of 7



       d.     That it be exempted from further compliance with Fed. R. Bankr. P. 3002.1 in the

instant bankruptcy case.

       e.     For such other relief as the Court deems proper.


Date: August 19, 2019

                                            Respectfully submitted,

                                             /s/ Elizabeth M. Abood-Carroll
                                            Hugh Green, Bar #19260
                                            Kathryn Smits, Bar #13912
                                            Elizabeth M. Abood-Carroll, Bar #20631
                                            John E. Tarburton , Bar #26398
                                            Orlans PC
                                            PO Box 2548
                                            Leesburg, VA 20177
                                            (703) 777-7101
                                            Attorneys for Bayview Loan Servicing, LLC
                                            hgreen@orlans.com
                                            ksmits@orlans.com
                                            eabood-carroll@orlans.com
                                            jtarburton@orlans.com
                  Case 17-26406        Doc 42     Filed 08/19/19     Page 6 of 7



                                 CERTIFICATE OF SERVICE

       The undersigned states that on August 19, 2019, copies of the foregoing Motion for
Relief from Automatic Stay were filed with the Clerk of the Court using the ECF system, which
will send notification of such filing to the following:

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401
grigsbyecf@ch13md.com
Bankruptcy Trustee

Joseph K. Githuku
Joseph K. Githuku
401 Washington Ave
Suite 200
Towson, MD 21204
JGITHUKU@gmail.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion for Relief from Automatic Stay to the following non-ECF participants:

Tyrice Burgess
3804 6th St
Brooklyn, MD 21225
Debtor

                                                /s/ Elizabeth M. Abood-Carroll
                                               Hugh Green, Esquire
                                               Kathryn Smits, Esquire
                                               Elizabeth M. Abood-Carroll, Esquire
                                               John E. Tarburton , Esquire
       Case 17-26406   Doc 42   Filed 08/19/19    Page 7 of 7



                  Post-Petition Payment History

Due Date                                 Payment Amount Due

2/1/2018                                                 $610.11
3/1/2018                                                 $610.11
4/1/2018                                                 $610.11
5/1/2018                                                 $610.11
6/1/2018                                                 $610.11
7/1/2018                                                 $610.11
8/1/2018                                                 $610.11
9/1/2018                                                 $610.11
10/1/2018                                                $610.11
11/1/2018                                                $610.11
12/1/2018                                                $610.11
1/1/2019                                                 $610.11
2/1/2019                                                 $615.40
3/1/2019                                                 $615.40
4/1/2019                                                 $615.40
5/1/2019                                                 $615.40
6/1/2019                                                 $615.40
7/1/2019                                                 $616.67
8/1/2019                                                 $616.67

                         Suspense:                     ($544.07)
                            Total:                    $11,087.59
